Citation Nr: 0524140	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  02-04 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for recurrent right ganglion cyst, on appeal from the 
initial determination.

2.  Entitlement to a compensable (increased) disability 
evaluation for polycystic ovary disease, on appeal from the 
initial determination.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel



INTRODUCTION

The veteran had active military service from January 1990 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, that assigned a 10 percent disability 
rating for a recurrent a right ganglion cyst and a 
noncompensable disability rating for polycystic ovary 
disease, after granting service connection for the same.  The 
veteran appealed the assigned ratings.

The Board remanded the matter to the RO via the Appeals 
Management Center in November 2003 for the purpose of 
obtaining additional medical evidence.  The matter was 
returned to the Board in August 2005 for final appellate 
consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's service-connected recurrent ganglion of the 
right wrist produces tenderness, pain with use, and 
limitation of motion, but no evidence of immobility of the 
joint, neurological manifestations, or a tender or poorly 
nourished scar.

3.  The veteran's polycystic ovary disease is not manifested 
by symptoms that require continuous treatment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for recurrent right ganglion cyst have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 38 C.F.R. § 4.71a, Diagnostic Codes 
5210, 5211, 5212, 5213, 5214, 5215 (2004); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7819 (2001); 38 C.F.R. § 4.118, 
Diagnostic Code 7803, 7804, 7819 (2004).

2.  The criteria for a compensable (increased) evaluation for 
polycystic ovary disease have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.116, Diagnostic Code 7615 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in March 2001 and May 2004, the RO advised 
the veteran of the essential elements of the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
help her get the evidence necessary to substantiate her claim 
for increased evaluations, but that she must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that she wanted VA to try 
and obtain.  She was advised of the evidence needed to 
establish her claims.  In its May 2004 letter, the RO 
specifically requested that the veteran submit any evidence 
or information to VA that she felt would support her claims.  
The March 2001 and May 2004 letters therefore provided the 
notice of all four elements that were discussed above.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The September 2000 rating decision, March 2002 Statement of 
the Case (SOC), and March 2005 Supplemental Statement of the 
Case (SSOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised her of the 
evidence necessary to substantiate her claims for increased 
ratings.  The March 2002 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of her and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Service medical records are associated with the claims 
folder.  The veteran has not identified any outstanding 
medical records that would be pertinent to the claims on 
appeal.  In this regard, a letter was mailed to the veteran 
in October 2004 that asked the veteran to identify any VA 
and/or non-VA care provider that had treated her for her 
service connected disabilities.  No response was received.  
VA examinations were conducted in May 2000 and June 2004 for 
the purpose of determining the nature and severity of the 
veteran's ganglion cyst and polycystic ovary disease.  

The Board notes that there is some indication that the 
veteran may be receiving treatment for gynecological problems 
through the Atlanta VA Medical Center.  Those records are not 
on file.  Records generated by VA are constructively included 
within the record and must be obtained if they are material 
to the issue on appeal.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Here, as discussed below, the treatment the 
veteran is receiving is for a condition other than her 
service connected polycystic ovarian disease.  There would be 
no probative value in remanding this matter to obtain these 
VA records.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the claim was adjudicated in September 2000.  However, 
the claimant still has the right to VCAA content complying 
notice and proper subsequent VA process, and that has been 
done.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2001 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.  
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and the March 2005 SSOC was provided to the 
veteran.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claim for an increased evaluations for recurrent right 
ganglion cyst and polycystic ovary disease originated from 
the RO decision that granted service connection for the 
underlying disabilities.  The claims therefore stem from the 
initial rating assigned to those disabilities.  At the time 
of an initial rating, separate, or staged, ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2004).  Impairments associated 
with a veteran's service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994).

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.  

Ganglion cyst

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes. 38 C.F.R. § 4.69 (2004).  The evidence 
of record, to include the report of VA examination in June 
2004, establishes that the veteran's service connected right 
wrist (hand) is her dominant hand.

The RO has applied Diagnostic Code 7819 for benign skin 
growths in evaluating the veteran's recurrent right ganglion 
cyst.  Prior to August 30, 2002, Diagnostic Code 7819 
provided that benign new growths of the skin were to be 
evaluated on the basis of any related scars, disfigurement, 
or impairment of function.  The criteria under Diagnostic 
Code 7819 were unchanged by the revisions made in August 
2002.  

Under the criteria for limitation of motion (impairment of 
function) of the wrist, a 10 percent disability evaluation is 
assigned for either the major or minor hand with dorsiflexion 
less than 15 degrees or palmar flexion limited in line with 
the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  This 
is the maximum rating for limitation of wrist motion.  A 
higher disability evaluation based on limitation of motion is 
therefore not warranted.  As the veteran complained of some 
tenderness and pain on motion at her June 2004 examination, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, as the veteran is receiving the maximum 
schedular rating for limitation of motion of the wrist, there 
is no basis for a rating greater than 10 percent based on 
limitation of motion due to any functional loss.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

The Board's review included looking at other Diagnostic Codes 
for rating the veteran's right wrist disability and they do 
not provide a method for assigning a higher evaluation.  The 
veteran does not have ankylosis of the wrist or impairment of 
supination or pronation.  There is also no evidence that the 
veteran's service-connected right wrist disability resulted 
in a non-union of the radius and ulna with flail false joint.  
Higher ratings under Diagnostic Codes 5210, 5213, and 5214 
are not applicable.  Similarly, as there is no evidence of 
neurological impairment related to the right wrist 
disability, a higher and/or separate disability evaluation 
for paralysis of the radial or ulnar nerve would be 
inappropriate.  38 C.F.R. § 4.124a, Diagnostic Codes 8514, 
8516 (2004).

The Board notes that the veteran's right ganglion cyst could 
also be evaluated based on the residual scar from the surgery 
performed to remove the cyst.  As provided by Esteban, 
separate compensable ratings could be assigned if there was 
evidence of a poorly nourished scar with repeated ulceration 
or a superficial scar that is painful and tender on objective 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(as in effect prior and subsequent to August 30, 2002).  
Evidence of such disability has not been demonstrated.  On VA 
examination in June 2004, the veteran had a small, not well-
defined mass in the region of the radial aspect of the right 
wrist dorsal scar.  The scar itself was noted to be well 
healed and only slightly uncomfortable on examination.  The 
report of the May 2000 examination indicated that there was 
no tenderness of the scar.  

Polycystic ovary disease

Under the general rating formula for disease, injury, or 
adhesions of the female reproductive organs, to include 
ovarian disease or injury, a noncompensable rating is to be 
assigned for symptoms that do not require continuous 
treatment.  A 10 percent rating is to be assigned for 
symptoms that require continuous treatment.  A 30 percent 
rating is to be assigned for symptoms not controlled by 
continuous treatment.  38 C.F.R. § 4.116, Diagnostic Codes 
7610 to 7615 (2004).


A January 2000 report from the Portsmouth Naval Medical 
Center shows that the veteran was seen for complaints of 
pelvic pain and discomfort.  Reference was made to the 
veteran's decade long history of polycystic ovarian disease.  
Following a physical examination and transvaginal ultrasound, 
the diagnosis was pregnancy and corpus luteum cyst.  The 
veteran was given advice on prenatal care and told to return 
if the pain worsened or bleeding occurred.  No treatment was 
advised with regard to the cyst.

The veteran was examined for VA compensation purposes in June 
2004.  The examining physician indicated that she was 
familiar with the veteran and her case history because she 
had seen her at the medical center twice in the previous 
year.  The veteran's past medical history of having 
polycystic ovarian disease was referenced.  However, the 
examiner indicated that she had been more concerned that the 
veteran's history of oligomenorrhea was due to endometrial 
hyperplasia, which would increase her risk of endometrial 
cancer.  She stated that she had performed an endometrial 
biopsy on the veteran in February 2004 to rule out suspected 
endometrial hyperplasia.  Although the biopsy had been 
benign, the examiner stated that the veteran had been placed 
on Depo Provera to prevent endometrial hyperplasia.  She 
recommended that the veteran try a different medication 
because the Depo Provera was causing excessive bleeding.  No 
findings were made with regard to continuous treatment for 
the symptoms of the veteran's polycystic ovarian disease.  

Applying the express rating criteria to the facts of this 
case compels a finding that the preponderance of the evidence 
is against the veteran's claim for a compensable rating for 
residuals of right ovarian cyst rupture at any time since her 
date of claim. See Fenderson, supra.  There is simply no 
evidence showing that the veteran requires continuous 
treatment for the symptoms of her polycystic ovarian disease.  
Indeed, the record clearly shows that any gynecological 
treatment the veteran is receiving is for her possible 
endometrial hyperplasia, which is not service connected.


Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized as a result of her right 
ganglion cyst and/or polycystic ovary disease.  There is also 
no objective evidence that either disability has caused 
marked interference with employment.  In this regard, she 
says not missed any work due to her right ganglion cyst or 
polycystic ovary disease.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.




ORDER

Entitlement to a disability evaluation in excess of 10 
percent for recurrent right ganglion cyst, on appeal from the 
initial determination, is denied.

Entitlement to a compensable (increased) disability 
evaluation for polycystic ovary disease, on appeal from the 
initial determination, is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


